Appleton, J. —
The note in suit was made to be discounted at the Skowhegan Bank. The evidence conclusively shows that it never was discounted there, and that the bank has no interest direct or indirect in the result of this action. It never authorized its commencement and does not now sanction its further prosecution. The right of the attorney, assuming to act for the plaintiffs, to appear, was seasonably contested,-and no authority from the bank was shown. In a case like the present the law is well settled, that no action can be maintained without an express or implied assent on the part of the plaintiffs. Adams Bank v. Jones, 16 Pick. 574. As the note was made to be discounted at the Skowhegan Bank and as the surety signed with the expectation that it would be so discounted, it is by no means certain that the action could be maintained with their assent, as they have no interest in the demand. Prescott v. Brinley & al. 6 Cush. 234. Plaintiffs nonsuit.
Shepley, C. J., and Tenney, Rice, and Cutting, J. J., concurred.